Olives, Chief Judge:
Counsel for the respective parties have submitted this appeal for reappraisement on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between the attorney for the plaintiff and the Assistant Attorney General, subject to the approval of the Court, that the merchandise involved in this appeal consists of syringes manufactured in Japan and imported therefrom in 1957; that the facts involved herein are similar in all material respects to those involved in United States v. Hospitaline Inc., A.R.D. 156.
IT IS FURTHER STIPULATED AND AGREED that the record in A.R.D. 156 be incorporated in the record in this case.
IT IS FURTHER STIPULATED AND AGREED that the prices at which such or similar merchandise was freely offered for sale for exportation to the United States packed ready for delivery in the principal markets of Japan to all purchasers at the time of exportation of the instant merchandise in the *446usual wholesale quantities and in the ordinary course of trade were the invoiced and entered prices.
On the agreed facts and following tire cited decision on tbe law, I find that the proper basis for appraisement of the syringes in question is statutory export value and hold that such value therefor is the invoiced and entered prices.
Judgment will be rendered accordingly.